Matter of Santopietro v Darryl G. (2022 NY Slip Op 02708)





Matter of Santopietro v Darryl G.


2022 NY Slip Op 02708


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


375 CA 21-00729

[*1]IN THE MATTER OF THE APPLICATION OF CARRIE SANTOPIETRO, UNIT CHIEF OF CENTRAL NEW YORK PSYCHIATRIC CENTER, MARCY CORRECTIONAL FACILITY SATELLITE UNIT, PETITIONER-RESPONDENT,
vDARRYL G., A PATIENT AT MARCY CORRECTIONAL FACILITY, RESPONDENT-APPELLANT. 


TODD G. MONAHAN, LITTLE FALLS, FOR RESPONDENT-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (Louis P. Gigliotti, A.J.), entered March 18, 2021 in a proceeding pursuant to Mental Hygiene Law § 33.03. The order authorized petitioner to medicate respondent. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court